Citation Nr: 0620106	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-37 776A	)	DATE
	)
	)

On appeal from the Education Center at the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Basic eligibility for the receipt of educational assistance 
benefits under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The appellant served on active duty from April 9, 2003, to 
April 30, 2003.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a November 
2003 determination of the Education Center at the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Information of record in the claims file indicated a 
discrepancy as to whether the veteran had a representative in 
this case.  Accordingly, in May 2006, the Board sent her a 
letter to advise her of the discrepancy, and to offer her an 
opportunity to appropriately appoint a representative for her 
appeal, if she desired to do so.  However, the veteran did 
not respond to this communication, and as indicated by the 
Board's letter, the Board finds that she does not have or 
want representation with respect to her appeal at this time.  
The Board further advises that should the veteran desire 
representation in the future, she may and should do so by 
following the appropriate VA procedures.  See 38 C.F.R. 
§§ 20.600-20.610 (2005).


FINDINGS OF FACT

1.  The appellant served on active duty from April 9, 2003, 
to April 30, 2003, for a total period of 22 days.

2.  The service records indicate that the appellant initially 
had a three-year active duty obligation.

3.  The service department classified the veteran's discharge 
as uncharacterized (entry level separation) and for the 
convenience of the government.


CONCLUSION OF LAW

The criteria for basic eligibility for the receipt of 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, are not met.  38 U.S.C.A. § 3011(a) (West 
2002); 38 C.F.R. § 21.7042(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
eliminated the concept of a well-grounded claim and redefined 
the obligations of VA with respect to its duties to notify 
and assist a claimant.  In August 2001, VA issued regulations 
to implement the VCAA, which are also now codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and its implementing regulations are generally 
applicable to claims like the one now before the Board. 

In this case, the Board observes that the veteran was 
appropriately notified in the RO's November 2003 
determination and August 2004 statement of the case as to the 
laws and regulations governing entitlement to the benefits 
sought, the evidence considered, and the reasons for the RO's 
determination.  The RO also informed the appellant, however, 
that the law specifically precludes the award of any 
educational assistance benefits to her at this time, and that 
the law (and not the facts) governs the outcome of her claim.  
Moreover, the facts relevant to a proper evaluation of this 
claim, namely the appellant's total amount of active service 
and the character of her discharge from service, are not in 
dispute.  And, as discussed below, the appellant's arguments 
in favor of entitlement to the benefits at issue do not 
comport with governing law and regulations, and do not 
contradict any of the facts relied upon herein.  

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the decision.  
See Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(stating "strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran.")  Accordingly, there is no 
need for any further consideration of the VCAA at this time, 
and so the Board will proceed with its adjudication of the 
claim. 



Applicable Law

Generally, the basic eligibility requirements for the receipt 
of educational assistance benefits under Chapter 30 require a 
claimant to have: first entered onto active duty as a member 
of the Armed Forces after June 30, 1985; completed a service 
period of at least three years (for individuals with an 
obligation of three or years or more) or two years (for 
individuals with an obligation of less than three years) of 
continuous active duty; previously completed the requirements 
for a secondary school diploma; and been released from active 
duty for further service in a Reserve component of the Armed 
Forces after service on active duty characterized as 
honorable.  38 U.S.C.A. § 3011(a) (West 2002); 38 C.F.R. §§ 
21.7042(a)(1), (2), (3), (4) (2005).  

If an individual does not meet the aforementioned service 
requirements of either two or three years of continuous 
active duty per 38 C.F.R. § 21.7042(a)(2), she may still be 
eligible for the receipt of Chapter 30 benefits if she was 
discharged or released from active duty: for a service-
connected disability; for a medical condition which 
preexisted active duty and which VA determines is not 
service-connected; for a physical or mental condition that 
was not characterized as a disability and did not result from 
the individual's own misconduct, but did interfere with her 
performance of duty; under a hardship discharge; 
involuntarily for the convenience of the government as a 
result of a reduction in force; or for the convenience of the 
government after completing either at least 20 continuous 
months of active duty of an obligated period of active duty 
that was less than three years or 30 months of continuous 
active duty of an obligated period of active duty that was at 
least three years.  See 38 U.S.C.A. § 3011(a); 38 C.F.R. 
§ 21.7042(a)(5) (2005).

Analysis of the Claim

In this case, the appellant's service records show that she 
had total active service of 22 days (from April 9, 2003, to 
April 30, 2003).  As such, she is ineligible for further 
consideration of her entitlement to Chapter 30 educational 
assistance, as she did not complete either a continuous 
three-year period of continuous active duty, or, in light of 
her discharge for the convenience of the government, she did 
not complete at least 30 continuous months of her three-year 
active duty obligation.  
38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a)

The Board recognizes that the appellant avers that she had a 
medical waiver at the time of her entry into service, of 
which the service department was also aware at the time of 
her enlistment.  Thereafter, when she underwent medical 
examination for her entry into active duty, however, the 
service department determined that her entry into service was 
erroneous, and decided to discharge her for a chronic medical 
disorder that existed prior to service.  The Board is bound 
by service department determinations such as these.  See 
38 C.F.R. § 3.203 (2005).  Thus, if the appellant desires to 
challenge her discharge as improper, then she needs to appeal 
that determination with her service department; she cannot 
challenge it in this forum.  

While the Board is aware of the appellant's arguments and 
concerns, the regulatory criteria and legal precedent 
governing her eligibility for the receipt of Chapter 30 
educational assistance benefits are clear and specific, and 
the Board is bound by these criteria.  Therefore, the Board 
holds that, at this time, the veteran cannot receive 
educational assistance benefits under Chapter 30 as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board 
has carefully reviewed the entire record in this case.  Where 
the law, rather than the facts, however, is dispositive, the 
benefit of the doubt provisions as set forth in 38 U.S.C.A. § 
5107(b) (West 2002) and 38 C.F.R. § 3.102 (2005) are not for 
application.  




ORDER

Basic eligibility for the receipt of educational assistance 
benefits under Chapter 30, Title 38, United States Code, is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


